IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ZALITA,
Petz`lioner,

Case No. 05-CV-1220 (RCL)
v.

QBAMA, e¢al.,  1 L E 

Respondenls.   7 

Clerk, U.S. District & Bankruptcy

Courts for the District of Coiu\nbia
 ORDER

For good cause shown, it is hereby
ORDERED that the time for filing Petitioner’s Rep1y in support of his sealed Motion,
filed June l, 2012 (Dkt. No. 273) be extended until and through September 10, 2012.

SO ORDERED.

Dared: g/.U) /l,)_ Q><C-  

HON.‘“ROYCE C. LAMBERTH
Chief Judge, U.S. District Court